DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed October 27, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-2, 4-5, 7-8 and 10 are currently pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Withdrawn
RE: Rejection of Claims 1, 2 and 7 under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta and Xu, and further in view of Studer, Mull and Callahan:
Applicant’s arguments, see Applicant’s Remarks (pages 2-5), with respect to the presence of FGF8 at step d) of claim 1, have been fully considered and are persuasive.  The rejection of claims 1, 2 and 7 over Fang, in view of Ohta and Xu, and further in view of Studer, Mull and Callahan has been withdrawn. 
RE: Rejection of Claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień:
For the reasons discussed above, the rejection over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień is withdrawn, and thus the rejection of claims 4 and 5 that is based on the same basis is likewise withdrawn.  

RE: Rejection of Claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień and Honda:
For the reasons discussed above, the rejection over Fang, in view of Ohta, Xu, Studer, Mull and Callahan, and further in view of Stepień is withdrawn, and thus the rejection of claims 7 and 8 that is based on the same basis is likewise withdrawn.  
However, upon conducting an updated prior art search, new grounds of rejection are set forth below.

New ground(s) of Rejection
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (Stem Cells 2006; 24: 1668-1677; previously cited) (“Fang”), in view of Ohta et al., (Plos One, January 2011, vol. 6, issue 1, e16182; IDS 3/19/2020) (“Ohta”), Xu et al., (US 2016/0213717; see previously cited) (“Xu”), Studer et al., (US 2013/0183674; previously cited) (“Studer”), Mull et al., (Int. J. Mol. Sci. 2015, 16, 30458-30469) (“Mull”) and Callahan et al., (Journal of Visualized Experiments, March 2016; see IDS 3/19/2020) (“Callahan”), and further in view of Shao et al., (Journal of Molecular Cell Biology (2015), 7(5), 441-454; see PTO-892) (“Shao”).

Fang is directed to in vitro methods for generating melanocytes from human embryonic stem cells (hESCs) within 4-6 weeks using three growth factors, i.e. Wnt3a, endothelin-3, and stem cell factor. The produced melanocytes expressed melanocyte phenotype markers (e.g. MITF), developed melanosomes and produced melanin (Abstract).  Fang teaches that the WNT family proteins, stem cell factor (SCF) and enothelin-3 (EDN3) are all involved in the differentiation of neural crest cells to pigmented cells (Introduction, right column, third paragraph, page 1668 to left column first paragraph, page 1669). Fang teaches using defined conditions for efficient derivation of the human melanocytes from pluripotent hESCs (Introduction, left column, third paragraph, page 1669).
Fang further teaches inducing melanocytic differentiation by preparing embryoid bodies (EBs) from the hESCs by suspending the cells in growth factor-depleted 80% knockout DMEM/F12 medium (does not comprise bFGF) containing L-glutamine and 1% NEAA.  After 4 days of culture the EBs were collected and transferred to fibronectin-coated flasks (seeding on adherent cell culture dish) and cultured in Mel-1 differentiation medium (contains bFGF) and passaged when reaching 60% confluence after 3 weeks of continuous culture (i.e. at least 18 hours to generate progenitor cells) (Differentiation Induction, page 1669; RESULTS, Differentiation of hESCs Homogeneous Melanocytic Populations, page 1670).  Fang further teaches testing each of the three growth factors individually and in every possible combination (Effect of the Individual Growth Factors on Melanocytic Differentiation, page 1673; Figure 4).
Ohta is directed to in vitro generation of human melanocytes from induced pluripotent stem cells by preparing embryoid bodies (EBs) by seeding 2-3 x 106 iPS cells in medium without FGF-2 (i.e. bFGF) and then transferring the EBs to fibronectin-coated dishes (i.e. adherent cell culture dish) and subjecting to further differentiation by supplementing the cultures with Wnt3a, SCF (stem cell factor), FGF-2 and ET-3 (endothelin-3) and culturing for 3 weeks.  Thereafter adherent cells were harvested and transferred to fibronectin-coated culture dishes and further culture in melanocyte differentiation medium.  Pigmented cells appeared 3-4 weeks after single cell dissociation (Abstract and Melanocyte differentiation from human iPS cells, page 2; Melanocyte induction from iPS cells, page 8).
Regarding claim 1, Fang and Ohta disclose well-known methods for inducing the differentiation of melanocytes from human pluripotent stem cells, e.g. detached confluent induced pluripotent stem cells, wherein the differentiation is initially induced by non-adherent culture in the absence of bFGF to promote the formation of EBs from the pluripotent stem cells, as recited at step a).
Further regarding claim 1 and the limitation directed at culturing to form embryoid bodies in medium that comprises inhibitor Y27632, it is noted that although both Fang and Ohta culture to form embryoid bodies in medium that does not comprise bFGF (growth factor-depleted), the cited prior art is silent as to whether or not the medium comprises inhibitor Y27632.
However, Xu et al., teaches that for the differentiation induction of hiPSCs to epidermal cells (keratinocytes), EB formation can be successfully conducted in culture medium that is without bFGF and includes inhibitor Y27632.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include inhibitor Y27632 in the culturing step to form EBs from the seeded hiPSCs.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include an agent that promotes EB formation, as taught by Xu, for the predictable result of successfully inducing differentiation by formation of EBs, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the prior art and Xu because these teachings are directed at inducing differentiation of induced pluripotent stem cells.	
Further regarding claim 1 and steps b) to e), steps b) to e) are directed to inducing the production of melanocyte progenitors (e.g. neural crest cells, melanoblasts) from the EBs subjected to differentiation medium and adherent culture in the presence of growth factors, selecting the progenitors for further expansion and subjecting the progenitors to culture medium that promotes further expansion and continued differentiation to ultimately achieve pigmented, terminally differentiated melanocytes that contain melanin.  It is noted the culture conditions recited in claim 1 differ slightly from Fang and Ohta.
However, Studer, like Fang and Ohta, is directed to in vitro methods regarding lineage specific differentiation of human induced pluripotent stem cells (hiPSCs) to nociceptor cells for producing melanocytes (MITF+) using specific culture conditions/specific exogenous differentiation activators (Abstract and paragraph [0146]). The hiPSCs were induced to become neural crest precursors, which were induced to become melanocyte progenitors and then induced to become terminally differentiated melanocytes. Studer teaches that native melanocytes are derived from neural crest cells (paragraphs [0234]-[0235] and [0253] and FIG. 16).  Studer teaches treatment with BMP4 and cAMP enhanced the differentiation into pigmented cells [paragraph [0356]).  Studer’s in vitro melanocyte induction pathway from FIG. 16 is illustrated below:

    PNG
    media_image1.png
    398
    731
    media_image1.png
    Greyscale



Mull is directed to understanding melanocyte stem cells for regenerative medicine applications and further acknowledges that melanocytes are derived from neural crest cells (Abstract).  Mull’s Figure 1 specifically illustrates the native differentiation path of neural crest cells to melanocytes.  Figure 1 of Mull is illustrated below: 


    PNG
    media_image2.png
    308
    492
    media_image2.png
    Greyscale


Thus, the methods of inducing in vitro differentiation generally mimic the native pathway and involve culturing pluripotent stem cells in culture mediums that comprise exogenous components that are known factors for stimulating the induction of differentiation so the pluripotent stem cells are directed through the native steps of differentiation including producing neural crest cells, progenitors, melanoblasts and ultimately terminally differentiated melanocytes comprising melanin. Fang even sets forth that it is well-known in the art to optimize the culture conditions by testing a variety of differentiation factors alone, and in all combinations (Effects of the Individual Growth Factors on Melanocytic Differentiation (left column, page 1673; and Figure 4.)
Callahan further sets forth methods for successful in vitro differentiation of melanocytes from human pluripotent stem cells (Abstract) by inducing neural differentiation in differentiation medium initially comprising 75% KSR-differentiation medium and 25% N2 medium, wherein over a period of several days the concentration of N2 medium is increased to 75% and the KSR medium is reduced to 25%. Callahan further teaches that during neural differentiation to achieve melanocyte progenitors, the culture dishes are covered with laminin (Lam), polyornithine (PO) and fibronectin (FN) Callahan and discloses the culture mediums comprise a variety of known factors for activating directed differentiation, thus successfully achieving differentiated melanocytes (1. Preparation of Culture Medium, Coated Dishes and Maintenance of hPSCs, page 2 of 6; Figure 1A).
Thus, although there are some differences between the prior art methods and the present invention’s differentiation medium components and time regime, these differences are not associated with any unexpected effect.  The prior art and claimed invention both obtain pigmented cells in vitro by directed differentiation of human induced pluripotent stem cells.
Additionally, regarding claim 1 and the inclusion of FGF8 in the N2 medium for expanding the melanocyte progenitor cells, it is noted that although Callahan teaches using N2 medium, Callahan does not further comment on the N2 medium comprising FGF8 in the concentration of 100ng/ml.  However, Shao is directed to studies regarding FGF8 signaling and the affect FGF8 has for sustaining progenitor status and multipotency of cranial neural crest-derived mesenchymal stem cells (progenitor) in vivo and in vitro. Shao specifically teaches FGF8 plays a specific role in the maintenance of progenitor status of the neural crest cells (Abstract).
Shao teaches culturing the CNC-derive mesenchymal stem cells in the presence of 50 ng/ml of FGF8, wherein the cells survived up to 9 passages with an average doubling time of 1.55 days. When FGF signaling was interrupted, the average doubling time was increased to 3.138 days and cell survival was reduced to 3 passages, thus FGF8 signaling sustains progenitor characteristics in the mesenchymal stem cells (FGF8 prolongs survival and proliferation of CNC-derived mesenchymal stem cells in vitro, right column, page 445; Fgf8 overexpression sustains multipotency of CNC-derived mesenchymal cells but inhibits osteogenic differentiation, right column, first paragraph, page 445; and Exogenous FGF8 sustains differentiation and odontogenic capability of CNC-derived mesenchymal cells, first paragraph, left column, page 448).
Thus, Shao has established it was well-known that FGF8 plays a role in maintenance of progenitor status of neural crest-derived mesenchymal cells, i.e. progenitor cells.  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious and would have had the knowledge to include FGF8 in the progenitor cell expansion medium.  
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include FGF8 in the progenitor cell expansion medium, as taught by Shao, for the predictable result of successfully improving the survival of the neural crest-derived progenitors and promoting the maintenance of progenitor status since doing so would permit increasing the desired progenitor cell populations, which ultimately lead to obtaining the desired pigmented cells, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Shao because each of these teachings are directed at methods for producing neural crest-derived progenitor cells that are useful for tissue regeneration.	

Regarding claim 2 and the limitations directed to the culture media, claim 2 is rendered obvious for the same reasons as set forth immediately above regarding the culture mediums recited in claim 1.  Although there are some differences between the prior art methods and the present invention’s differentiation medium components, these differences are not associated with any unexpected effect.  The prior art and claimed invention both obtain pigmented cells in vitro by directed differentiation of human induced pluripotent stem cells in culture mediums that comprise exogenous components that are known factors for stimulating the induction of differentiation so the pluripotent stem cells are directed through the native steps of differentiation.
Regarding claim 7 and the limitation directed to administering the produced pigmented cells with melanin, it is noted that Fang teaches incorporation of the melanocytes into human reconstructed skin (Abstract) and Ohta teaches cultured melanocytes may be useful for the treatment of vitiligo (Introduction, left column, page 1).  Thus, the combined teachings of Fang and Ohta meet the limitation of claim 7.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull, Callahan and Shao, as applied to claims 1, 2 and 7 above, and further in view of Stepień et al., (J Am Soc Mass Spectrom 2009, 20, 464-468; previously cited) (“Stepień”).
The teaching of Fang, in view of Ohta, Xu, Studer, Mull, Callahan and Shao, is set forth above.
Regarding claims 4 and 5 and the limitation directed at isolating the melanin from the cells, it is noted the cited prior art does not further teach isolation of the melanin from the cells.
However, Stepień is directed to methods for isolation melanin from human melanocytes, and further analyzing to determine types of melanin pigments that are present.  Stepień teaches that epidermal melanocytes produce two distinct types of melanin pigments: eumelanin (protects skin from UV damage) and pheomelanin (promotes carcinogenesis) (Abstract). Stepień teaches isolation of melanin from culture melanocytes via lysis (Sample Preparation Procedures, page 465) and further analyzed (Pyrolysis-Gas Chromatography/ Mass Spectrometry, pages 465-466).  Stepień teaches determining the ratio of eumelanin to pheomelanin of human melanocytes may be of clinical importance since this ratio can determine susceptibility to UV-induced damage (Conclusions, page 468). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate melanin from the in vitro differentiated melanocytes.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include isolation of melanin from the in vitro differentiated melanocytes, as taught by Stepień, for the predictable result of successfully determining the ratio of eumelanin to pheomelanin since doing so would provide critical information regarding the resistance of the culture melanocytes to UV-damage and their effectiveness in clinical applications, thus meeting the limitation of claims 4 and 5.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Stepień because each of these teachings are directed at human melanocytes.	

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Ohta, Xu, Studer, Mull, Callahan, Shao, and Stepień, as applied to claims 4 and 5 above, and further in view of Honda et al., (U.S. Patent No. 5,380,359; previously cited) (“Honda”).
The teaching of Fang, in view of Ohta, Xu, Studer, Mull, Callahan, Shao and Stepień, is set forth above.
Regarding claim 8, it is noted the combined prior art does not further teach administering the melanin to a patient (claim 8) or making a cream comprising the melanin (claim 10).
However, Honda is directed melanin-coated pigments and cosmetics containing the melanin pigment (Abstract and Col. 1, lines 5-9).  Honda teaches preparing melanin-coated pigment using melanin isolated from cells (Streptomyces aureofaciens) (col. 4, lines 60-65).  Honda’s Example 12 teaches preparing sunscreen cream comprising the melanin-coated pigment (col. 9).  Thus, Honda has established it was well-known that melanin could be prepared as a cream for use (administering) as a sunscreen (patient in need of UV-protection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a cream (i.e. sunscreen) comprising melanin for administration to a patient in need of UV-protection.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include making a cream (i.e. sunscreen) comprising melanin for administration to a patient in need of UV-protection, as taught by Honda, for the predictable result of successfully providing effective protection from UV damage, thus meeting the limitation of claims 8 and 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Honda because each of these teachings are directed at UV-protection.	


Response to Remarks

Rejections under 35 USC 103:
As set forth above, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejections under 35 USC 103 have been withdrawn. 
However, upon conducting an updated prior art search, new grounds of rejection have been set forth above.


Conclusion
No claim is allowed.  No claim is free of the prior art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633